United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2126
Issued: April 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 21, 2011 appellant filed a timely appeal from a March 28, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) affirming the termination
of his compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss and medical
compensation benefits effective August 29, 2010 on the grounds that his accepted lumbar
conditions ceased without residuals.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the March 28, 2011 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that OWCP erred in its analysis of: (1) a December 3,
2009 magnetic resonance imaging (MRI) scan report by Dr. Noel I. Perin, a Board-certified
neurosurgeon; (2) reports by Dr. Joseph Spano, a chiropractor; (3) reports by Impartial Medical
Examiner Dr. Richard D. Semble, a Board-certified orthopedic surgeon; and (4) an August 2007
medical report showing no spinal injury prior to the date of injury.
FACTUAL HISTORY
On July 15, 2008 appellant, then a 29-year-old revenue agent, fell and sustained injuries
to his lower back, hip and leg while in the performance of duty. OWCP accepted the claim for
sprain of lumbosacral joint (ligament). It paid wage-loss compensation for total disability.
Appellant worked intermittently3 and was placed on the periodic rolls in April 2009.4
An October 14, 2008 MRI scan of the lumbar spine revealed no central canal or
foraminal stenosis.
In a March 27, 2009 report, Dr. Thomas Booker, a Board-certified physical medicine and
rehabilitation physician, diagnosed back pain and muscle spasm. He opined that appellant’s
back pain was likely muscular or ligamentous.
In a May 5, 2009 nerve conduction study report, Dr. Kaiyu Ma, a Board-certified
neurologist, opined that appellant had a mild abnormal electrodiagnostic study which revealed
the evidence of spontaneous activity in the left mid-lumbar paraspinal muscles. Dr. Ma stated
that the spontaneous activity could be due to the acute left mid-lumbar radiculopathies.
OWCP referred appellant for a second opinion evaluation to determine the nature and
extent of his employment-related condition. In a May 29, 2009 report, Dr. Harvey L. Seigel, a
Board-certified orthopedic surgeon, conducted a physical examination and reviewed a statement
of accepted facts, history of the injury and the medical evidence of record. There was subjective
tenderness along the entire left paralumbar musculature, extending down into the left buttock.
There were no areas of muscle spasm in the midline or in the paraspinal musculature of the entire
lumbosacral spine. Dr. Seigel found no evidence of muscle weakness in any of the lower
extremity major muscle groups and opined that appellant had no objective findings of the
accepted condition of sprain of lumbosacral joint (ligament). He opined that appellant had
reached maximum medical improvement and that no further medical treatment was necessary.
Dr. Seigel opined that the accepted condition had totally resolved and appellant was able to
perform the physical requirements of the full duties of his federal employment as revenue agent.
Appellant submitted a July 2, 2009 functional capacity evaluation report by Kirstin
Banse, a physical therapist, for Dr. Booker. She opined that appellant fell into the category for
sedentary work.
3

On October 8, 2008 appellant accepted a full-time limited-duty job offer from the employing establishment as
an internal revenue agent.
4

On October 15, 2008 appellant filed a claim for a recurrence, which OWCP accepted by decision dated
November 13, 2008.

2

OWCP referred appellant to Dr. Semble to resolve a conflict in the medical opinion
between Drs. Booker and Seigel on the issues of: (1) whether a causal relationship existed
between his condition and the accepted employment injury; and (2) whether appellant continued
to have any disability or residuals as a result of the accepted employment injury. In a July 28,
2009 report, Dr. Semble reviewed a statement of accepted facts, the medical evidence of record
and performed a physical examination. He stated that diagnostic testing had not revealed any
evidence of structural abnormality or lumbar herniated disc. Despite this, appellant complained
of subjective lumbar radiculitis extending to the left lower extremity and the inability to drive for
more than 15 minutes. The objective examination was virtually normal with just a slight loss of
range of motion. No palpable spasm was demonstrated but various areas of sensitivity remained
subjectively. Dr. Semble advised that appellant had not yet reached maximum medical
improvement but did not appear to have any ongoing disability. He concluded that appellant
could return to his normal duties full time either from home or if he could be transported to the
facility and his laptop be carried in a wheelie type of device, then he could return to his full
duties at other facilities as well.
In an October 7, 2009 report, Dr. Booker provided a brief medical history and opined that
appellant’s pain was most likely mild myofascial pain. He reported that there was no evidence
of permanent injury to appellant’s spine or lower back and recommended that he return to work
while sitting for intervals no longer than 30 minutes without a break.
On October 8, 2009 the employing establishment offered appellant a limited-duty job as a
tax compliance officer. The position required conducting taxpayer examinations in an office
setting and would not require driving or transporting a laptop computer or cases to/from work.
In a letter dated November 3, 2009, appellant refused the job offer and requested 15 days
to submit evidence to establish why the position offered did not comply with his medical
restrictions.
By letter dated November 6, 2009, OWCP notified appellant that it found the modified
tax compliance officer position to be suitable to his work capabilities in accordance with his
medical restrictions. It provided 30 days for him to either accept the position or provide an
explanation of the reasons for refusing it.
Appellant submitted a November 4, 2009 report by Dr. Spano, who diagnosed
lumbosacral neuritis/radiculitis, muscle spasm and lumbar region subluxation. Dr. Spano
marked a checkbox noticing that the July 15, 2008 incident was the cause of appellant’s
conditions. Appellant also submitted progress notes dated October 13 to November 13, 2009 by
Dr. Spano.
By decision dated November 19, 2009, OWCP accepted appellant’s claim for lumbar
muscle spasm and lumbar subluxation (segmental dysfunction).
A December 3, 2009 MRI scan of the lumbar spine revealed scoliosis, convex to the left,
with straightening of the normal lumbar lordosis and degenerative facet joint changes at L4-5
and L5-S1 and was otherwise unremarkable.

3

In a December 6, 2009 letter, appellant refused the employing establishment’s limitedduty job offer.
By letter dated December 10, 2009, OWCP found that the reasons appellant provided for
refusing the suitable job offer were not valid. It granted 15 days for him to accept the position
and noted that if he failed to accept the offered position his entitlement to compensation would
be terminated.
Appellant submitted a November 21, 2009 x-ray of his spine, which showed normal
lumbar lordosis, no acute fracture or malalignment and disc space narrowing, facet joint
hypertrophy and possible neural foraminal narrowing at the L5-S1 level. He also submitted
progress noted dated December 4, 2009 to February 9, 2010 by Dr. Spano. A March 4, 2010
report of Dr. Semble indicated that appellant was unable to drive except for short distances and
unable to lift more than 20 pounds.
By decision dated March 23, 2010, OWCP terminated appellant’s entitlement to
monetary compensation benefits based on his refusal of suitable work, pursuant to 5 U.S.C.
§ 8106(c).
On March 31, 2010 appellant, through his attorney, requested an oral hearing before an
OWCP hearing representative. He submitted an April 2, 2010 report by Dr. Booker, who
diagnosed low back pain and ordered massage therapy.
Following a preliminary determination, by decision dated June 7, 2010, an OWCP
hearing representative reversed the March 23, 2010 decision with retroactive reinstatement of
wage-loss benefits. The hearing representative found that the conflict between Drs. Booker and
Siegel remained unresolved as Dr. Semble did not provide sufficient medical rationale to support
that appellant had continuing employment-related residuals. The hearing representative directed
OWCP to refer the case back to Dr. Semble for clarification.
On remand, OWCP referred appellant to Dr. Semble. In his July 13, 2010 report,
Dr. Semble reexamined appellant, reviewed his medical history and concluded that he had no
disability. He reported that objective diagnostic testing did not reveal any structural abnormality
that would necessitate further treatment or that would explain his ongoing subjective complaints.
Dr. Semble opined that appellant was capable of working full duties as a revenue agent without
any restrictions on driving, noting that there were no objective findings to support the subjective
complaints regarding his driving limitations. He concluded that appellant did not require further
medical treatment.
By letter dated July 23, 2010, OWCP notified appellant that it proposed to terminate his
compensation benefits based on the weight of the medical evidence, as represented by
Dr. Semble. It allotted 30 days for appellant to submit additional evidence or argument in
disagreement with the proposed action.
In a letter dated August 23, 2010, appellant’s attorney disagreed with OWCP’s proposal
to terminate his compensation benefits. He contended that Dr. Semble’s report ignored the
December 3, 2009 MRI scan of the lumbar spine showing scoliosis and degenerative facet joint
changes at L4-5 and L5-S1. He also contended that the findings by Dr. Spano refuted the lack of
4

an objective basis for the pain appellant reported and support the limitations on driving and
standing to 30-minute intervals. Appellant submitted progress reports dated August 17 to 31,
2010 by Dr. Spano.
By decision dated August 24, 2010, OWCP terminated appellant’s wage-loss and medical
benefits effective August 29, 2010. It found that the weight of the evidence was represented by
Dr. Semble.
On August 27, 2010 appellant, through his attorney, requested an oral hearing before an
OWCP hearing representative.5 He submitted a September 13, 2010 report by Dr. Perin, who
indicated a small left paracentral disc at L5-S1, which did not seem to be touching the nerve root
and recommended a good closed repeat MRI scan as the open MRI scan of the lumbar spine was
a poor study. Appellant also submitted progress notes dated October 13, 2009 to February 4,
2011 by Dr. Spano and a February 1, 2011 report by Dr. Spano explaining that, although he did
not use the term “subluxation” in his reports, if his findings were present then subluxation would
be present as well. He indicated that documentation of subluxation was noted during every
office visit and could be found with his documentation. Dr. Spano opined that an axial
compression injury of the lower lumbar spine such as falling directly on the gluteal musculature,
sacrum and lumbar spine as appellant did on the date of injury was consistent with his findings
and provided causal relationship between the employment incident and his injuries.
On February 7, 2011 an oral hearing was held before an OWCP hearing representative
who heard appellant’s testimony and allotted 30 days for the submission of additional evidence.
Appellant submitted a March 1, 2011 report by Dr. Booker, who indicated that appellant
was currently under his care for back and left leg pain and a March 4, 2011 report by Dr. Spano,
who indicated that the L5-S1 intravertebral disc height was compromised and if the disc is
compromised the vertebrae above it will be lower on the vertical axis than normal and that this
was the location of subluxation. He also submitted progress notes dated February 9 to March 22,
2011 by Dr. Spano.
By decision dated March 28, 2011, an OWCP hearing representative affirmed the
August 24, 2010 termination decision, finding that Dr. Semble represented the weight of the
medical evidence.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.6 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer

5

On October 30, 2010 appellant, through his attorney, requested subpoenas for witnesses at the hearing. By
decision dated January 14, 2011, OWCP denied the request.
6

See S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

related to the employment.7 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.8
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.9 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.10
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.11 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.12
ANALYSIS
OWCP accepted appellant’s claim for sprain of the lumbosacral joint (ligament), lumbar
muscle spasm and lumbar subluxation (segmental dysfunction). It terminated his compensation
benefits effective August 29, 2010 on the grounds that the accepted employment-related
condition had resolved without residuals based on the opinion of the impartial medical examiner,
Dr. Semble.
OWCP referred appellant to Dr. Semble to resolve the conflict in the medical opinion
evidence between Drs. Booker and Siegel. Dr. Booker, appellant’s treating physician, opined
that appellant continued to suffer from residuals from his accepted employment injury.
Dr. Siegel, an OWCP referral physician, disagreed with Dr. Booker and opined that appellant no
longer had any residuals or disability due to the accepted employment injury, concluding that
appellant’s sprain of lumbosacral joint (ligament) had resolved. As there was a conflict of
medical opinion evidence between appellant’s physician and OWCP’s referral physician on the
issues of medical residuals and disability, the Board finds that OWCP properly referred appellant
to Dr. Semble to resolve the conflict in the medical opinion evidence, pursuant to 5 U.S.C.
§ 8123(a).
The Board finds that OWCP met its burden of proof to terminate appellant’s medical and
wage-loss compensation benefits based on the July 28, 2009 and July 13, 2010 reports of
7

See I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

8

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

9

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

10

See James F. Weikel, 54 ECAB 660 (2003).

11

5 U.S.C. § 8123(a). See R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

12

See V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB
215 (1994).

6

Dr. Semble, the impartial medical examiner, who reviewed appellant’s medical history,
examined him and found no objective evidence of ongoing residuals or disability due to the
accepted sprain of lumbosacral joint (ligament), lumbar muscle spasm and lumbar subluxation
(segmental dysfunction). Dr. Semble reviewed the statement of accepted facts and the medical
record. He found no objective evidence of symptoms related to the accepted conditions.
Dr. Semble found no evidence of other conditions or residuals related to appellant’s
employment. He explained that diagnostic testing had not revealed any objective evidence of
structural abnormality or lumbar herniated disc and that the objective examination was virtually
normal with just a slight loss of range of motion. No palpable spasm was demonstrated but
various areas of sensitivity remained subjectively. Upon reexamination on July 13, 2010,
Dr. Semble concluded that appellant was capable of working full duties as a revenue agent
without any driving restrictions, again explaining that there was no objective evidence to support
the subjective complaints.
The Board finds that Dr. Semble’s reports represent the special weight of the medical
evidence at the time OWCP terminated benefits and that OWCP properly relied on his reports in
terminating appellant’s benefits. The Board finds that he had full knowledge of the relevant facts
and evaluated the course of appellant’s condition. Dr. Semble is a specialist in the appropriate
field. His opinion is based on proper factual and medical history and his report contained a
detailed summary of this history. Dr. Semble addressed the medical records to make his own
examination findings to reach a reasoned conclusion regarding appellant’s condition.13 At the
time benefits were terminated, he found no basis on which to attribute any residuals or continued
disability to appellant’s accepted conditions. Dr. Semble’s opinion as set forth in his July 28,
2009 and July 13, 2010 reports is found to be probative evidence and reliable. The Board finds
that his opinion constitutes the special weight of the medical evidence and is sufficient to justify
OWCP’s termination of benefits for the accepted conditions.
In assessing the probative value of chiropractic evidence, the initial question is whether
the chiropractor is considered a physician under 5 U.S.C. § 8101(2). A chiropractor is not
considered a physician under FECA unless it is established that there is a spinal subluxation as
demonstrated by x-ray to exist.14 OWCP’s implementing regulations define subluxation to mean
an incomplete dislocation, off-centering, misalignment, fixation or abnormal spacing of the
vertebrae, which must be demonstrable on any x-ray film to an individual trained in the reading
of x-rays.15 The Board has held that a chiropractor is a physician as defined under FECA to the
extent that the reimbursable services are limited to treatment consisting of manual manipulation
of the spine to correct a subluxation as demonstrated by x-ray to exist.16 Although Dr. Spano
diagnosed lumbar region subluxation on November 4, 2009, his reports are of no probative
13

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be
given to each individual report).
14

See Mary A. Ceglia, 55 ECAB 626 (2004).

15

20 C.F.R. § 10.5(bb).

16

Id. at § 10.311(a). Cf., D.S., Docket No. 09-860 (issued November 2, 2009).

7

value. There is no indication in his reports that he diagnosed a subluxation as demonstrated by
x-ray to exist. The record contains an x-ray dated November 21, 2009, but as Dr. Spano’s
November 4, 2009 diagnosis predates the November 21, 2009 x-ray, it could not have been used
as a basis for his diagnosis. Thus, the Board finds that OWCP properly terminated appellant’s
compensation benefits effective August 29, 2010 relating to the accepted lumbar conditions.
The September 13, 2010 report by Dr. Perin and the March 1, 2011 report by Dr. Booker
contain no opinion as to whether appellant continues to have residuals from the accepted lumbar
conditions. Thus, these reports are insufficient to show that the termination was improper.
Moreover, as Dr. Booker was on one side of the conflict which Dr. Semble resolved, the
additional report is insufficient to overcome the weight accorded Dr. Semble’s report as the
impartial medical examiner or to create a new conflict.17 Accordingly, the Board finds that
Dr. Semble’s opinion continues to constitute the special weight of medical opinion and supports
OWCP’s August 24, 2010 decision terminating appellant’s compensation for wage-loss and
medical benefits.
On appeal, appellant contends that OWCP erred in its analysis of the medical evidence of
record. For the reasons stated above, Dr. Semble’s reports represent the special weight of the
medical evidence and establish that appellant did not suffer from residuals due to his accepted
conditions. Dr. Semble found no basis on which to attribute any other condition to appellant’s
employment. Thus, the Board finds that appellant’s argument is not substantiated.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss and medical
compensation benefits effective August 29, 2010 on the grounds that his accepted lumbar
conditions had ceased without residuals.

17

Dorothy Sidwell, 41 ECAB 857 (1990).

8

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

